          Case 2:18-cv-00525-RBL Document 82 Filed 01/28/20 Page 1 of 1




                       UNITED STATES COURT OF APPEALS                    FILED
                            FOR THE NINTH CIRCUIT                         JAN 28 2020
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
ADRIENNE BENSON; MARY                           No.   18-36015
SIMONSON, individually and on behalf of
all others similarly situated,                  D.C. No. 2:18-cv-00525-RBL
                                                Western District of Washington,
                 Plaintiffs-Appellees,          Seattle

 v.                                             ORDER

DOUBLE DOWN INTERACTIVE, LLC, a
Washington limited liability company;
INTERNATIONAL GAME
TECHNOLOGY, a Nevada corporation,

                 Defendants-Appellants.

Before: GOULD and NGUYEN, Circuit Judges, and R. COLLINS,* District
Judge.

      In light of this court’s decision in Wilson v. Huuuge, Inc., 944 F.3d 1212

(9th Cir. 2019), this case is no longer held in abeyance, and we resubmit this

appeal for decision.




      *
             The Honorable Raner C. Collins, United States District Judge for the
District of Arizona, sitting by designation.
